PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/596,825
Filing Date: 16 May 2017
Appellant(s): BUNEA et al.



__________________
Patrick D. Benedicto
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/19/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/05/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Ground 1: Claims 1-16 and 23 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of adequate written description.
Ground 2: Claims 1-16 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swanson et al. (US 2006/0196535) in view of Patel et al. (US Patent 8,592,679).
(2) Response to Argument
Ground 1: Claims 1-16 and 23 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of adequate written description.
Appellant cites Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) that “an applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention”, and argues that the present disclosure describing in words the use of polyolefin having recited volume specific resistance and UV transmission curve meets the requirement of the statute and mandate of pre-AIA  35 U.S.C. 112, first paragraph. (See page 3 of Appeal Brief).
Appellant argues that the written description requirement does not require the present disclosure to provide detail such as molecular structure/formula of the polyolefin being used by 
Appellant then cites Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986) and argues that information which is well known in the art need not to be described in details as Appellant claims a polyolefin encapsulant with particular characteristics. Appellant argues polyolefin, as a general material, is commercially-available and may be formulated by a vendor to have particular characteristics as disclosed by Patel (US Patent 8,592,679, or cited reference in the prior art rejection).
Appellant argues that Appellant discovered the use a polyolefin encapsulant having recited characteristics, which is available commercially, to be advantageous in preventing polarization and would allow solar cell modules to have a faster recovery rate from polarization, while these same characteristics are previously considered to be harmful as discussed by prior art (e.g. column 21, lines 34-39 of Patel, US Patent 8,562,697). Appellant then concludes that in light of the present disclosure, e.g. provisional Application No. 61/237,588, one of ordinary skill in the art will be able to commercially obtain the recited polyolefin as evidenced by Patel that the recited polyolefin may be ordered from DOW Chemical Company, 3M and . (See page 4 of Appeal Brief). 
Appellant also alleges under Ground 2 arguments that encapsulants in general can be manufactured to different specifications by encapsulant vendors such that a polyolefin encapsulant will not necessarily to have the claimed UV transmission curve and volume specific resistance, and an encapsulant vendor will have to be specifically instructed to manufacture the encapsulant to have the claimed UV transmission curve and volume specific resistance. (See the second to last paragraph in page 5 of Appeal Brief).

First of all, the description of polyolefin is not found in the instant application (No. 15/596,825), but in only one paragraph of the provision application 61/237,588 (see the last paragraph on page 7 of provisional application 61/237,588). That only one paragraph states the polyolefin-based is available from the Dow Chemical Company, 3M, Mitsui Chemical, etc…, but does not provide sufficient structural detail regarding the polyolefin-based polymer such as the type of polymer (e.g. copolymer, linear polymer, branched polymer, crosslinked polymer, polyethylene, polypropylene, polybutylene), the trade name of the polyolefin-based polymer, molecular structure nor the formula of the polyolefin-base polymer.
Secondly, Appellant claims an encapsulant comprising polyolefin (see claims 1, 9 and 16), not a polyolefin encapsulant.
Thirdly, polyolefin is a type of polymer produced from a simple olefin, or alkene (CnH2n). The term “polyolefin” is incredibly broad and refers to indefinite numbers of polymers. Describing the use of a generic polyolefin available commercially without disclosing the specific trade name, molecular structure or formula of the polymer to fully set forth the claimed invention as a matter of fact is a description of insufficient detail.
Fourthly, Patel’s patented invention is about using specific polyolefin such as ENGAGE (e.g. ENGAGE 8400, ENGAGE 8200, ENGAGE 8100) and adding specific amount of multiple additives to achieve certain characteristics (see examples 1-6, fig. 3, and claims 1-18 of cited reference to Patel, US Patent No. 8,592,679). Therefore, a polyolefin having specific characteristics such as the claimed UV transmission curve and the claimed volume specific resistant is not well known in the art; it is not a general practice for the encapsulant vendor to take any polyolefin and adjust it to achieve the claimed characteristics; and it is not a general 
Fifthly, Appellant does not disclose any specific instruction to enable one skilled in the art or an encapsulant vendor to make or manufacture the claimed encapsulant comprising polyolefin having the claimed characteristics. 
Ground 2: Claims 1-16 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swanson et al. (US 2006/0196535) in view of Patel et al. (US Patent 8,592,679).
A. Claims 1-3, 5-8 and 23:
Contradictorily to Appellant’s arguments in Ground 1 and from Appellant’s disclosure that the polyolefin having the claimed characteristics is available  from DOW Chemical Company, 3M or Mitsui Chemical, Appellant alleges that encapsulants in general can be manufactured to different specifications by encapsulant vendors such that a polyolefin encapsulant will not necessarily to have the claimed UV transmission curve and volume specific resistance, and an encapsulant vendor will have to be specifically instructed to manufacture the encapsulant to have the claimed UV transmission curve and volume specific resistance. (See second to last paragraph in page 5 of Appeal Brief).
As explained above, it is not a general practice for the encapsulant vendor to take any polyolefin and adjust it to achieve the claimed characteristics; and it is not a general practice for an encapsulant vendor to adjust a polyolefin to have the claimed characteristics, e.g. by adding additives with certain amount, without a specific instruction such as what polyolefin is being used, what additives is being used and in what amount.  In addition, Appellant does not disclose 

Appellant inserts that Appellant does not dispute that the UV transmission curve of a polyolefin may be adjusted by an encapsulant vendor, which is Dow chemicals in the case of Patel, but argues that there is no teaching or suggestion in the combination of Swanson and Patel that a polyolefin with the claimed characteristics as used in the solar cell module to be beneficial to solar cells, because Patel discloses polyolefin that may be employed in solar cell module and other applications electronic devices such as plasma display. (See page 5 and first paragraph of page 6 of Appeal Brief).
It is noted that in the case of Patel (or cited reference to Patel, US Patent No. 8,592,697), the encapsulant vendor (or Dow chemical) does not adjust the polyolefin, but Patel uses very specific polyolefin provided by Dow chemical and adjusts that specific polyolefin to have specific characteristics through experimentations to come up with the invention of an encapsulant beneficial for the solar cells and processing the solar cells specifically (see figs. 1-2), and for electronic devices in general (see examples 1-6, fig. 4, and claims 1-18 of Patel).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case:
Swanson discloses a solar cell module having solar cells being encapsulated by an encapsulant of EVA (or ethylene vinyl acetate copolymer), which is a polyolefin-based encapsulant (or alkene, see the term “ethylene” in EVA, or paragraph [0015] of evidentiary reference to Bayer et al., US 2005/0072459, cited on 11/6/2019).
The crux of Patel’s invention is the polymeric material being used as an encapsulant for electronic device of solar module (see Patel’s entire disclosure). Patel explicitly shows a solar cell module (figs. 1 and 2) having solar cells (or photovoltaic cells 11 and 21) being encapsulated by an encapsulant (12 and 22), wherein the encapsulant (or “polymeric material in intimate contact with the electronic device” of solar cell in the summary of the invention, or “encapsulant comprising a polyolefin copolymer used in the practice of this invention” in description of figs. 1-2; col. 14, lines 19-52; or “encapsulant” in the claims 1-18) comprises polyolefin (see ENGAGE 8100 described in example 6, table 8) having UV transmission curve as shown in fig. 4 and a volume specific resistant of at least 5x1013cm (or the volume resistivity of ENGAGE polyolefin, see tables 2-3 of Dow’s “ENGAGETM PV Polyolefin Elastomers”) for the benefits of highly transparent (see fig. 4; or “highly transparent” in col. 4, lines 29-30), good adhesion (see “exhibits good adhesion” in col. 4, line 58), and allowing “for the use of higher processing temperatures which, in turn, allows for faster production rate without unwanted gel formation in the encapsulating polymer due to extended contact with the metal surfaces of the processing equipment” (see col. 4, lines 62-66). Patel also explicitly teaches using the polymeric materials formulated in example 6 and table 8, which have the UV transmission curves shown in fig. 4, as an encapsulant in a solar cell module (see example 6).
TM PV Polyolefin Elastomers” discloses a solar cell module having solar cells being encapsulated by an encapsulant comprising ENGAGE polyolefin (see Figure 1). Dow also teaches using ENGAGE polyolefin is more beneficial over EVA (see table 3, Figure 4).
Accordingly, there are teachings and suggestions by all the references, Swanson and Patel and even the evidentiary reference to Dow, to use encapsulant comprising polyolefin in the solar cell module; and there are multiple benefits, or motivations, to use an encapsulant comprising ENGAGE polyolefin in place of EVA of Swanson as taught by Patel (and also by evidentiary reference to Dow). 

Appellant points to designed formulations in table 9, which are different from fig. 4 of table 8 of Patel, and argues that Patel acknowledges the need to lower the UV light absorbed by the solar cells to minimize UV-induced degradation in col. 21, lines 32 to 39, while Appellant’s curve is open with increases the UV light absorbed by the solar cells. (See first paragraph of page 6 of Appeal Brief).
The examiner replies that Appellant’s does not claim the encapsulant having UV transmission curve of high transmission of UV light, but a polyolefin having a UV transmission curve that allows light having a wavelength of 280nm and longer to pass through (see claim 1), or an encapsulant having a UV transmission curve that allows light having a wavelength of 280nm and longer to pass through (see claims 9 and 16). 
Patel teaches polyolefin (ENGAGE 8100) mixed with different UV absorbers/stabilizers in example 6 and table 8 to lower the UV transmission (of polyolefin ENGAGE 8100, see example 6 and table 8), but allow the absorption of UV radiation at a wavelength below 360nm 

    PNG
    media_image2.png
    841
    716
    media_image2.png
    Greyscale

Patel teaches the formulations shown in Fig. 4 are designed to allow the absorption of UV radiation at a wavelength below 360 nm (see col. 21, lines 13-17). Patel does not teach minimizing UV-induced degradation in polyolefin of the formulations #1 and 3-6 of fig. 4 (or example 6, table 8) in col. 21 lines 32-39, as argued by Appellant. Patel teaches maintaining and 

Appellant argues the data sheet of polyolefin ENGAGE of DOW discloses the optical transmission of ENGAGE is greater than 92% in the wavelength 450-1050 nm, not 280nm and longer. Appellant then concludes that the datasheet thus supports Appellant’s position that although polyolefin as a material may be manufactured to have different UV transmission curves, there is no teaching or suggestion in the prior art to use polyolefin as an encapsulant of the solar cell module, having a UV transmission curve that allows light having a wavelength of 280nm and longer to pass through and having a volume specific resistance of at least 5x1013cm as claimed.  (See second paragraph of page 6 of Appeal Brief).
Again, Appellant does not claim the percentage (%) of UV light passing through nor high transmission of UV light, but claims a UV transmission curve that allows light having a wavelength  280nm and longer to pass through (see claims 1, 9 and 16). On the contrary to Appellant’s argument, Appellant discloses the transmission of UV light (10-400nm) is substantially low compared to the UV transmission curves of formulations #1 and 3-6 of Patel, and the percentage of UV light having wavelength 280nm is near zero (see figs. 4 of Patel and Appellant’s disclosure). Patel explicitly teaches using polyolefin as an encapsulant of the solar cell module, the encapsulant (thereby the polyolefin as explained above), having a UV transmission curve that allows light having a wavelength of 280nm and longer to pass through and having a volume specific resistance of at least 5x1013cm as claimed (see annotated fig. 4 

Appellant argues that Patel teaches or suggests the good adhesion, high temperature processing as a results of formulation of polyolefin having a UV transmission curve. Presumably Patel teaches such advantages, Appellant argues that in contrast to Appellant’s claimed embodiment, which starts at 280nm, Patel teaches the UV transmission curve starts at 350 nm in figs. 3 and 4. (See last paragraph of page 6 of Appeal Brief).
The examiner replies that the crux of Patel’s invention is the polymeric material being used as an encapsulant for electronic device of solar module (see Patel’s entire disclosure). Patel explicitly shows a solar cell module (figs. 1 and 2) having solar cells (or photovoltaic cells 11 and 21) being encapsulated by an encapsulant (12 and 22), wherein the encapsulant (or “polymeric material in intimate contact with the electronic device” of solar cell in the summary of the invention, or “encapsulant comprising a polyolefin copolymer used in the practice of this invention” in description of figs. 1-2; col. 14, lines 19-52; or “encapsulant” in the claims 1-18) comprises polyolefin (see ENGAGE 8100 described in example 6, table 8) having UV transmission curve as shown in fig. 4 and a volume specific resistant of at least 5x1013cm (or the volume resistivity of ENGAGE polyolefin, see tables 2-3 of Dow’s “ENGAGETM PV Polyolefin Elastomers”) for the benefits of highly transparent (see fig. 4; or “highly transparent” in col. 4, lines 29-30), good adhesion (see “exhibits good adhesion” in col. 4, line 58), and allowing “for the use of higher processing temperatures which, in turn, allows for faster production rate without unwanted gel formation in the encapsulating polymer due to extended contact with the metal surfaces of the processing equipment” (see col. 4, lines 62-66). Patel also 

Claims 9-11 and 13-15:
Appellant argues that the combination of Swanson and Patel does not teach or suggest “an encapsulant comprising polyolefin that encapsulates an entirety of the first and second solar cells, the encapsulant having a front portion that is directly on the transparent cover and a back portion that is directly on the backsheet, the encapsulant having a UV transmission curve that allows light having a wavelength of 280nm and longer to pass through and having a volume specific resistance of at least 5x1013 cm” for the same reason above.
The examiner replies that Swanson and Patel as evidenced by Dow teaches and suggests the claimed encapsulant as explained above.

Claims 16:
Appellant argues that the combination Swanson and Patel does not teach or suggest “an encapsulant comprising polyolefin that encapsulates an entirety of the first and second back junction solar cells and fills a space between the first and second back junction solar cells, the encapsulant having a UV transmission curve that allows light having a wavelength of 280nm and longer to pass through and a volume specific resistance of at least 5x1013 cm.” for the same reason in claim 1 above.


Claims 4 and 12:
Appellant argues that the combination of Swanson and Patel does not teach a copolymer having the recited volume specific resistance, or a volume specific resistance at least 5x1013cm (emphasis added), throughout the range of -40oC to 90oC, because Dow shows the volume specific resistant of greater than or equal to 2.64x1016 cm at 23oC in table 2. 
The examiner replies that volume specific resistant of polyolefin “throughout” the range of -40oC to 90oC is not disclosed in page 7 of the provisional application 61/237,588. Appellant discloses a volume specific resistance of the encapsulant at least 5x1013 Ohm-cm (measured as per the ASTM standard D257 for measuring resistivity) in the normal operating temperature range of -40oC to 90oC. Therefore, the limitation “the volume specific resistance of the encapsulant is at least 5x1013 cm throughout the temperature range -40oC to 90oC” in claims 4 and 12 is interpreted in light of Appellant’s disclosure as the volume specific resistance of the encapsulant is at least 5x1013 cm in the normal operating temperature range of -40oC to 90oC, and measured as per ASTM standard for measuring resistivity, or a temperature at the time of the measurement. 
Regardless, Dow discloses the volume specific resistance ENGAGE polyolefin to 4.12x1015 cm to greater than or equal to 2.64x1016 cm (or greater than 5x1013 cm) over the range of 23oC to 60oC in table 3, with the volume specific resistance is decreased when the temperature is increased. Or the volume specific resistance is dropped about 1 power over 37oC, or about 30oC. Therefore, volume specific resistance ENGAGE polyolefin (or an inherent 14 cm at the temperature of 90oC (or drop of one power over the range of 30oC, from 60oC to 90oC) and greater than 2.64x1016cm at the temperature of -40oC (as lower temperature will have higher volume specific resistance). In other words, the property of volume specific resistance of ENGAGE polyolefin is expected to be at least 5x1013 cm throughout the range of -40oC to 90oC. In addition, Appellant has not provided any subjective evidence that ENGAGE polyolefin does not have such property when Appellant’s unspecified polyolefin does.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THANH TRUC TRINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        
Conferees:
/JEFFREY T BARTON/Supervisory Patent Examiner, Art Unit 1726      

                                                                                                                                                                                                  /CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.